Title: To James Madison from William C. C. Claiborne, 25 [May] 1804
From: Claiborne, William C. C.
To: Madison, James



(Private)
Dear Sir,
New-Orleans 25 April [May] 1804
I received by the last mail a letter from the Secretary of the Treasury in which my Ordinance for the establishment of the Louisiana Bank is greatly censured. My reply to Mr. Gallatin’s letter fully explains the motives and reasons which influenced my conduct on that occasion, and I beg you Sir, to ask Mr. Gallatin for a perusal of it.
The Louisiana Bank will probably die of itself: Only one hundred & forty thousand dollars have been subscribed, and for many weeks past not a single share has been taken; but great as the indifference with respect to this institution has of late been, I am persuaded that a repeal of the Ordinance would excite much discontent, and that it might lead to an attempt on the part of certain wealthy and dissatisfied men to carry it (nevertheless) into effect.
It is impossible for gentlemen at a distance, to form an accurate idea of the embarrasments I have been subjected to in this Territory, and the difficulties I have passed through.
To conciliate the public sentiment I have occasionally resorted to expedients, which at the Seat of Government may appear improper. Perhaps I was wrong in granting a Charter for a Bank: But my motives were honest and patriotic; the effect intended was in part produced; and however I may regret that any act of mine, should meet the displeasure of the Executive, my Conscience will acquit me of intentional error.
Friend Isaac Briggs and Robert Williams of North Carolina, should they have reached the Seat of Government, will I am Sure do me justice in the representations which they may make of my public conduct. How far General Wilkinson will be disposed to serve me, I am yet to learn; while in this City he was neither my private nor political friend; we nevertheless maintained a friendly intercourse, and parted apparently on good terms. I however must be permitted to observe to you (in confidence) that I never will again undertake a duty in conjunction with another person possessing like powers with myself. Three may accord, but two never can; and in this latter case, nothing will be done, or the business will be conducted in a way not pleasing to either, and perhaps not satisfactory to the Government. Accept my best wishes; Your friend—
William C. C. Claiborne
